Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.            The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one portion of the blade guard which is elastically deformable as set forth in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
             Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
2.          The disclosure is objected to because of the following informalities: inclusion of reference to the claims in the specification is improper since claims could be changed and amended. Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.        The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

      The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 
             The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

          
4.        Claim 3-5 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
           Regarding claim 3, the specification does not disclose a rotational direction of the blade disk relative to the blade portion of the blade guard. It is not clear how the blade disk can rotate relative to the blade portion of the guard while the plate guard is attached to the blade which is also attached to the outer peripheral portion of the blade disk.
           Regarding claim 8, the specification does not disclose what is considered to be “at least a portion of the blade guard” elastically deformable. It appears that the portion of the blade guard that possible to elastically deform is the cutting blade piece engaging portion 43 itself. Therefore, it is not clear what part of the blade guard 38 other than engaging portion is considered to be “at least one portion of the blade guard: which is flexible. It should also be noted that the specification does even disclose the blade peace engaging portion is flexible or elastically deformable.   

5.         Claim 2-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
             Regarding claim 2, claim subject matter is just a functional language. Therefore, claim 2 fails to structurally further limit the invention as a blade guard set forth in claim 1.
             Regarding claim 3, “a rotational direction of the blade disk relative to the blade portion” is confusing. First, “the blade disk” has not been positively claimed in the body of claim. The blade disk is only mentioned in the preamble of claim 1. Therefore, it is improper to positively recite the blade disk in claim 1 when the blade disk is not positively recited in independent claim 1. In addition, it is not clear how the blade disk can rotate relative to the blade portion of the guard while the plate guard is attached to the blade which is also attached to the outer peripheral portion of the blade disk.
              Regarding claim 4, “the convex portions” lacks antecedent basis. It is also suggested that a first convex portion and a second convex portion to be claimed in claims 3-4 to distinguish the convex portions from each other. 
             Regarding claim 6, “the blade disk” is confusing. The blade disk has not been positively claimed in the body of claim. The blade disk is only mentioned in the preamble of claim 1. Therefore, it is improper to positively recite the blade disk in claim 1 when the blade disk is not positively recited in independent claim 1. 
           Regarding claim 8, “wherein locking and unlocking of the cutting blade piece by the cutting blade piece engaging portion are made possible by elastic deformation of at least a portion of the blade guard” is confusing. It appears that the portion of the blade guard that possible to elastically deform is the cutting blade piece engaging portion 43 itself. Therefore, it is not clear what part of the blade guard 38 is considered to be “at least one portion of the blade guard: which is flexible.

Claim Rejections - 35 USC § 102
6.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.          Claims 1-8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Mozart (WO 2017/025637 A1). Regarding claim 1, Mozart teaches a blade guard 3 in a lawnmower 4 comprising a blade disk 41 to be rotationally driven and at least one cutting blade 2 piece attached to an outer peripheral portion of the blade disk 41, wherein the blade guard 3 for preventing an obstacle from coming into contact with a blade portion 23 of the cutting blade piece 2 is provided on the cutting blade piece. See Figs. 1-8 in Mozart. 
          Regarding claim 2, as best understood, Mozart teaches everything noted above including that the blade guard 3 is configured to prevent contact of an obstacle to the blade portion 23 of the cutting blade piece 3.  
          Regarding claim 3, as best understood, Mozart teaches everything noted above including that the blade guard 3 has a convex portion 33 (defined by the convex portion 33 located adjacent to the tip of the blade guard 3; Fig. 2) protruding forward in a rotation direction of the blade disk relative to the blade portion at a position corresponding to a tip end of the blade portion 23.  
          Regarding claim 4, as best understood, Mozart teaches everything noted above including that the blade guard further includes at least one convex portion 33 (defined by the convex portion adjacent the quadrilateral-shaped structure on opposite end of the tip of the blade guide 3; Fig. 2) on a rear side of the convex portion, and each of the convex portions protrudes 33 forward in a rotation direction of the blade disk relative to the blade portion, and the blade portion  extends between adjacent convex portions.  
          Regarding claim 5, as best understood, Mozart teaches everything noted above including an interval between the adjacent convex portions 32 is an interval (defined by the distance between the convex portions; Fig. 2) that can prevent a golf ball as the obstacle from coming into contact with the blade portion. It should to noted that interval protects a golf sized ball or any other object to contact the blade portion 23.
          Regarding claim 6, as best understood, Mozart teaches everything noted above including that the blade disk 41 is rotatable in both forward and reverse directions, and the blade portion and the blade guard are disposed (or capable of being disposed) both before and after the rotation direction of the blade disk in the cutting blade piece. It should also be noted that the invention is related to the blade guard. Therefore, rotation of the blade disk and when the guard can be installed or disposed on the blade have nothing to do with patentability of the blade guard.  
           Regarding claim 7, Mozart teaches everything noted above including that the blade guard 3 is configured to be attachable to and detachable from the cutting blade piece.  
           Regarding claim 8, as best understood, Mozart teaches everything noted above including that the blade guard 3 further comprises a cutting blade piece receiving portion 31 and a cutting blade piece engaging portion 36, the cutting blade piece engaging portion locks the cutting blade piece 2 so as not to be released in a state in which the cutting blade piece 2 is received in the cutting blade piece receiving portion, and releasable the engagement of the cutting blade piece 2, wherein locking and unlocking of the cutting blade piece 2 by the cutting blade piece engaging portion are made possible by elastic deformation of at least a portion 38 of the blade guard.  
          Regarding claim 9, Mozart teaches everything noted a lawnmower 4 comprising the blade guard 3 according to claim 1.  

8.          Claims 1-6, 7 and 9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ufermann (DE 10201402322 A1). Regarding claim 1, Ufermann teaches a blade guard 9 in a lawnmower comprising a blade disk 2 to be rotationally driven and at least one cutting blade piece 7 attached to an outer peripheral portion of the blade disk 2, wherein the blade guard 9 for preventing an obstacle from coming into contact with a blade portion of the cutting blade piece 7 is provided on the cutting blade piece. See Fig. 1 in Ufermann.  
          Regarding claim 2, as best understood, Ufermann teaches everything noted above including that the blade guard 9 is configured to prevent contact of an obstacle to the blade portion of the cutting blade piece 7.  
          Regarding claim 3, as best understood, Ufermann teaches everything noted above including that the blade guard 9 has a convex portion (defined by the convex portion of the tip 3 of the guard; Fig. 1) protruding forward in a rotation direction of the blade disk relative to the blade portion at a position corresponding to a tip end of the blade portion.  
          Regarding claim 4, as best understood, Ufermann teaches everything noted above including that the blade guard further includes at least one convex portion (defined by the curved rear end sections of the guard where the guard is connected to the disk) on a rear side of the convex portion, and each of the convex portions protrudes forward in a rotation direction of the blade disk relative to the blade portion, and the blade portion extends between adjacent convex portions.  
          Regarding claim 5, as best understood, Ufermann teaches everything noted above including an interval between the adjacent convex portions is an interval (defined by the distance between the convex portions; Fig. 1) that can prevent a golf ball as the obstacle from coming into contact with the blade portion. It should to noted that interval protects a golf sized ball or any other object to contact the blade portion.
          Regarding claim 6, as best understood, Ufermann teaches everything noted above including that the blade disk 2 is rotatable in both forward and reverse directions, and the blade portion and the blade guard are disposed (or capable of being disposed) both before and after the rotation direction of the blade disk in the cutting blade piece. It should also be noted that the invention is related to the blade guard. Therefore, rotation of the blade disk and when the guard can be installed or disposed on the blade have nothing to do with patentability of the blade guard.  
           Regarding claim 7, Ufermann teaches everything noted above including that the blade guard 9 is configured to be attachable to and detachable from the cutting blade piece. It should be noted that the blade guard and the disk are attached to the blade and blade portion by a fastener. 
           Regarding claim 9, Ufermann teaches everything noted a lawnmower comprising the blade guard 9 according to claim 1.  

9.          Claims 1-6, 7 and 9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kasai et al. (2016/0278289 A1), hereinafter Kasai. Regarding claim 1, Kasai teaches a blade guard 60 in a lawnmower 10 comprising a blade disk 20 to be rotationally driven and at least one cutting blade piece 71 attached to an outer peripheral portion of the blade disk 20, wherein the blade guard 60 for preventing an obstacle from coming into contact with a blade portion of the cutting blade piece 71 is provided on the cutting blade piece. See Fig. 4-8 in Kasai.   
          Regarding claim 2, as best understood, Kasai teaches everything noted above including that the blade guard 60 is configured to prevent contact of an obstacle to the blade portion of the cutting blade piece 70.  
          Regarding claim 3, as best understood, Kasai everything noted above including that the blade guard 60 has a convex portion (defined by the convex portion on one side of the opening 51; Fig. 5) protruding forward in a rotation direction of the blade disk relative to the blade portion at a position corresponding to a tip end of the blade portion 70.  
          Regarding claim 4, as best understood, Kasai teaches everything noted above including that the blade guard further includes at least one convex portion (defined by the other convex portion in the opening 51 located opposite the first convex portion; Fig. 5) on a rear side of the convex portion, and each of the convex portions protrudes forward in a rotation direction of the blade disk relative to the blade portion, and the blade portion extends between adjacent convex portions.  
          Regarding claim 5, as best understood, Kasai teaches everything noted above including an interval between the adjacent convex portions is an interval (defined by the distance between the convex portions; Fig. 4) that can prevent a golf ball as the obstacle from coming into contact with the blade portion. It should to noted that interval protects a golf sized ball or any other object to contact the blade portion.
          Regarding claim 6, as best understood, Kasai teaches everything noted above including that the blade disk 20 is rotatable in both forward and reverse directions, and the blade portion and the blade guard are disposed (or capable of being disposed) both before and after the rotation direction of the blade disk in the cutting blade piece. It should also be noted that the invention is related to the blade guard. Therefore, rotation of the blade disk and when the guard can be installed or disposed on the blade have nothing to do with patentability of the blade guard.  
           Regarding claim 7, Kasai teaches everything noted above including that the blade guard 60 is configured to be attachable to and detachable from the cutting blade piece. It should be noted that the blade guard 60 with the rest of the disk are attached to the blade 70 and blade portion by a fastener. 
           Regarding claim 9, Kasai teaches everything noted a lawnmower 10 comprising the blade guard 60 according to claim 1.  

Claim Rejections - 35 USC § 103
      10.        The following is a quotation of 35 U.S.C. 103 which forms the   
      basis for all obviousness rejections set forth in this Office action: 
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


11.       Claim 3-5, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Mozart. Regarding claims 3-4, as best understood, it could be argued that the could be argued that protrusions 32 are not convex. However, it would have been an obvious matter of design choice to make the different portions or the protrusions having a convex shape or whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
          Regarding claim 5, as best understood, Mozart teaches everything noted above including an interval between the adjacent convex portions 32 is an interval (defined by the distance between the convex portions; Fig. 2) that can prevent a golf ball as the obstacle from coming into contact with the blade portion. It should to noted that interval protects a golf sized ball or any other object to contact the blade portion 23.


Conclusion
12.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
Pittinger (3,877,146), Hill, JR. (2006/0168933) teach a blade guard for a blade.

13.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571/) 272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724  
                                                                                                                                                                                                  June 5, 2022